Citation Nr: 0022041	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96-27 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC

THE ISSUES

The issues as certified by the Regional Office are as 
follows:

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for right knee degenerative arthritis as a result of 
medication prescribed by a VA medical facility.  

2.  Entitlement to direct service connection for an acquired 
left knee disability (degenerative arthritis).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Washington, 
D.C., Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that, the veteran submitted evidence directly 
to the Board with a waiver of RO consideration in accordance 
with 38 C.F.R. § 20.1304.  However, a remand is necessary for 
other reasons.  

The RO's attention is directed to page 3 of the hearing 
transcript in which an additional matter is raised which is 
not before the Board at this time.


REMAND

As discussed more fully below, this case must be Remanded to 
the RO due to procedural deficiencies. 

In March 1996, the veteran filed a claim for compensation for 
a bilateral knee disorder as secondary to medications 
prescribed by the VA for his service connected right foot 
disorder under the provisions of 38 U.S.C.A. § 1151.  At the 
time this claim was filed, the veteran was not service 
connected for a right foot disability.  By rating action in 
May 1996, entitlement to compensation was denied under the 
provision of 38 U.S.C.A. § 1151 for degenerative joint 
disease of the right knee and service connection was denied 
for degenerative joint disease of the left knee on the basis 
of the absence of medical evidence of this disability.  The 
veteran was notified of this action in June 1996.  In July 
1996, he filed a statement to the effect that he was in 
disagreement with the decision to deny service connection for 
a bilateral knee condition as secondary to medications 
prescribed by the VA for hypertension.  At this point in 
time, there was no decision by the RO on this issue.  

In August 1996, the RO addressed in a Statement of the Case 
the issues of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for degenerative joint 
disease of the right knee.  It also addressed the issue of 
whether the claim for service connection for an acquired left 
knee disorder was well grounded.  The veteran was forwarded 
this Statement of the Case by cover letter dated in August 
1996.  He was also notified of the need to file a response 
within 60 days from the date of this letter or within the 
one-year period from the date of the letter notifying him of 
the action he appealed.  In October 1996, the veteran's 
representative, on his behalf, requested an extension of 120 
days before his case was docketed at the Board.  (At this 
point in time, there was no substantive appeal so that there 
was no reason to docket the case for Board review.)  By 
letter dated in November 1996, the RO granted the veteran an 
extension of 60 days from the date of the letter to file a 
substantive appeal.  There was no substantive appeal within 
the period noted by the RO, and the case was closed.  

In December 1997, the veteran wrote to the VA expressing 
disagreement with the "38 U.S.C.A. § 1151 claim."  He 
argued that the arthritis of both knees was caused by 
medication for hypertension prescribed by the VA.  This may 
be considered a request to reopen the previously denied claim 
pertaining to compensation benefits under 38 U.S.C.A. § 1151 
with regard to the right knee.  As there was no previous 
denial of compensation under the provisions of 38 U.S.C.A. 
§ 1151 for the left knee, there remains a pending claim since 
the veteran requested these benefits in 1996.

In March 1999, the RO considered the claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for the right 
knee on a de novo basis, apparently on the basis of revised 
regulations.  In this regard, the Board notes that, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude compensation in the 
absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable.  Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  Since the veteran's claim 
was filed in December 1997, the claim must be decided under 
the current, post-October 1, 1997, version of 38 U.S.C.A. 
§ 1151, as enacted in Public Law No. 104-204.  

The issues of service connection on a direct basis for an 
acquired left knee disorder and entitlement to compensation 
under the provisions of 38 C.F.R. § 1151 for right knee 
degenerative joint disease on a direct basis were certified 
to the Board for review.  It appears from the veteran's 
testimony at the hearing that these issues are not the ones 
that hewants to pursue.  However, this matter should be 
clarified with the veteran, and he should be requested to 
withdraw these issues in writing if this is his intention.

The veteran testified at a personal hearing before the 
undersigned Member of the Board in Washington, D.C., in May 
1999.  He stated that the two issues he wished to pursue were 
entitlement to benefits under 38 U.S.C.A. § 1151 for gout 
with resulting gouty arthritis of both knees and entitlement 
to compensation benefits under 38 U.S.C.A. § 1151 for 
aggravated degenerative arthritis of the left knee on a 
secondary basis.  These are not the issues which were decided 
by the RO in the March 1999 rating decision.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:  

1.  Inquiry should be made of the veteran 
as to whether he wants to withdraw the 
issues of service connection on a direct 
basis for an acquired left knee disorder 
and entitlement to compensation under the 
provisions of 38 C.F.R. § 1151 for right 
knee degenerative joint disease.  In this 
regard, it does not appear that these are 
the issues that the veteran wishes to 
pursue.  If these issues are not 
withdrawn, the RO should issue the 
veteran a Supplemental Statement of the 
Case on these matters, and he should be 
given the opportunity to file a 
substantive appeal thereto if he wishes 
the Board to address these matters.

2.  The RO should address the issues of 
entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. 
§ 1151 for gout leading to gouty 
arthritis of both knees as a result of 
medication prescribed by the VA, and 
compensation benefits under 38 U.S.C.A. 
§ 1151 for aggravated degenerative 
arthritis of the left knee, on a 
secondary basis.  Prior thereto, the RO 
should assure that it has all VA 
treatment records pertaining to the 
prescribing of this medication by VA.  
Also, prior to adjudicating the claims, 
the veteran should be informed of the 
elements of a well grounded claim for the 
issues in question, and be afforded time 
to submit any additional evidence on his 
own behalf in support of his claim.  
Thereafter, the RO should determine if 
there are well grounded claims pertaining 
to these two issues.  If so, all 
indicated development should be 
accomplished, to include obtaining all 
relevant treatment records from Villamor 
S. Reyes, M.D., dating back to 1986.  
Inquiry should also be made of the 
veteran as to all treatment received for 
the disabilities in issue to assure that 
the record is complete.  A VA examination 
should be ordered, if indicated.

If a VA examination is ordered, the 
claims folder must be made available to 
the examiner for review prior to the 
examination.  A copy of this Remand 
decision must be provided to the 
physician.  Any tests deemed necessary by 
the examiner should be performed.  

The examiner should provide the 
answers/findings indicated below with 
regard to the claim pertaining to 
compensation under the provisions of 
38 U.S.C.A. § 1151.  (If a well grounded 
claim is submitted with regard to the 
issue of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for 
aggravated degenerative joint disease of 
the left knee, on a secondary basis, the 
RO should formulate any additional 
questions to be answered by the 
examiner.)  If the examiner finds that it 
is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I.  The examiner should indicate whether 
the veteran presently has gout and gouty 
arthritis.  

II.  The examiner should state for the 
record whether it is at least as likely 
as not that the veteran developed gout 
and/or gouty arthritis as a result of the 
hydrochlorothiazide prescribed reportedly 
by VA for treatment of hypertension.  

III.  The examiner should state for the 
record whether the occurrence of gout or 
gouty arthritis as a result of  the 
hydrochlorothiazide would be considered 
an event not reasonably foreseeable or a 
result of carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault on the part of 
VA.  

3.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the RO 
should adjudicate the claims for 
entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for gout and 
gouty arthritis as a result of medication 
prescribed by a VA medical facility, and 
entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for aggravated 
degenerative joint disease of the left 
knee, on a secondary basis.  If either 
decision is unfavorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case.  They should be specifically 
notified of the need to file a 
substantive appeal if either issue is 
unfavorable.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

